DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein a movable contacts assembly is provided with second movable main and auxiliary contacts” of claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Claim Objections
Claims 2-14 are objected to because:
Claims 2-14, “A high voltage disconnection” should be –The high voltage disconnection-.
Claim 4, line 4, “the rotation angular speed” lacks antecedent basis.
Claim 4, line 6, “the rotation angular speed” lacks antecedent basis.
Claim 10, lines 11-12, “the rotation direction” lacks antecedent basis.
Claim 10, line 13, “with it” is unclear and leave doubts as to what is being referred to it.
Claim 10, line 16, “the corresponding” lacks antecedent basis.
Claim 11, line 6, “the same direction” lacks antecedent basis.
Claim 11, line 6, “the action” lacks antecedent basis.
Claim 15, line 1, “a disconnection unit” should be –the disconnection unit-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, the recitation “where a movable contacts assembly is provided with second movable main and auxiliary contacts that is couplable and/or uncouplable to said second fixed contact assembly and/or to said third fixed contact assembly”, renders the claim indefinite, leaving the scope of the claim unascertainable. Furthermore, none of the drawings shows or illustrated such claim limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by DE1637309.
Regarding claim 1, DE1637309 shows (figure) a high voltage disconnection unit comprising:
a fixed contact assembly having at least a first fixed main contact (2) and a first fixed auxiliary contact (8), and

where during an opening operation of said disconnection unit, separation of said first movable main contact (1) from said first fixed main contact (2) takes place before the separation of said first movable auxiliary contact (4) from said first fixed auxiliary contact (8), and
where a relative opening speed V1 between said first movable auxiliary contact (4) and said first fixed auxiliary contact (8) is greater than a relative opening speed V2 between said first movable main contact (1) and said first fixed main contact (2).
Regarding claim 2, DE1637309 further shows where said movable contact assembly comprises an elastic device (5) acting on said first movable auxiliary contact (4) with a snapping action that imparts to said first movable auxiliary contact (4) said opening speed V2.  
Regarding claim 3, DE1637309 further shows where said elastic device (5) comprises a spring device.  
Regarding claim 4, DE1637309 further shows, where  said first movable main contact (1) rotates around a first rotation axis (pivot mounted) and said first movable auxiliary contact (4) rotates around a second rotation axis (coaxial to spring), said opening speed V1 being the rotation angular speed of said first movable auxiliary contact (4) around said second rotation axis (coaxial to spring), said opening speed V2 being the rotation angular speed of said first movable main contact (1) around said first rotation axis (pivot mounted).  
Regarding claim 5, DE1637309 further shows where said second rotation axis (coaxial to spring) is pivotally fixed on said first movable main contact (1), a relative position of said second rotation axis (coaxial to spring) with respect to said first fixed main (2) and auxiliary (8) contacts changing during a rotation of said first movable main contact (1).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE1637309 in view of Errico et al, US 20140246298 [Errico].
Regarding claim 12, DE1637309 fails to show at least a second fixed contact assembly which is spaced apart form said first fixed contact assembly.
Errico discloses (figs.1-10) a switching device (100) a second fixed contact assembly (3) which is spaced apart form a first fixed contact assembly (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disconnection unit of DE1637309 with the teaching of Errico, thereby providing, depending on the specific applications, it is possible to electrically feed or disconnect simultaneously or alternative, one or more branches of a circuit or loads connected to the switching device.
Regarding claim 13, Errico further discloses a third fixed contact assembly (16) which is spaced apart form said first and second fixed contact assemblies (2, 3), one of said second and third fixed contact assembly (16) being at ground potential.

Errico discloses (figs.1-10) a high voltage switchgear (100) comprising a disconnection unit [paras.0022-0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disconnection unit of DE1637309 with the teaching of Errico, thereby providing, depending on the specific applications, it is possible to electrically feed or disconnect simultaneously or alternative, one or more branches of a circuit or loads connected to the switching device.
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections, and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art fails to teach or show, alone or in combination, the claimed high voltage disconnection unit where first fixed auxiliary contact comprising a third contact surface positioned on a bottom portion of said fixed contact body, first and second contact surfacesIn re: Ennio Errico et al. PCT Application No.: PCT/EP2019/064679 Filed: June 5, 2019Page 7 of 10being substantially parallel to each other, said third contact surface being substantially perpendicular to said first and second contact surfaces.  
Regarding claim 10, the prior art fails to teach or show, alone or in combination, the claimed high voltage disconnection unitIn re: Ennio Errico et al. PCT Application No.: PCT/EP2019/064679 Filed: June 5, 2019Page 8 of 10where in a closed position of said disconnection unit said first movable main contact is coupled to said first fixed main contact, while said first movable auxiliary contact is uncoupled from said first fixed auxiliary contact.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leach et al, Buxton et al, Ward Jr, Franz et al and Abroy are examples of high voltage disconnection units comprising main and auxiliary contacts configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833